AGREEMENT




          THIS AGREEMENT (the "Agreement") made and entered into by and between
David J. Lewis (the "Executive") and Cogentrix Energy, Inc., a North Carolina
corporation ("Company") (collectively defined and referred to as the "Parties");




WITNESSETH:




          WHEREAS, the Company is in the business of developing and operating
independent power and cogeneration facilities (the "Business"); and

          WHEREAS, the Executive is currently Chairman and Chief Executive
Officer of the Company; and

          WHEREAS, there is an Employment Agreement between the parties dated
August 11, 2000, with a term of employment extending at least until August 11,
2005 (the "Employment Agreement"); and

          WHEREAS, Company and Executive desire to enter into this Agreement to
conclude the employment relationship, resolve all matters by and among them
relating to Executive's employment and separation from employment as Chief
Executive Officer of the Company and to provide for Executive's continued
service as Chairman of the Company; and

          WHEREAS, the Parties acknowledge and agree that this Agreement is
supported by valuable consideration and is entered into voluntarily by the
Parties;

          NOW, THEREFORE, in exchange for the premises and mutual covenants
contained in this Agreement, the Parties, intending legally to be bound, agree
as follows:

          1.     Separation from Employment. The Parties agree that Executive's
last day as an employee of the Company shall be August 14, 2003 (the "Separation
Date"), and that Executive shall continue to be compensated and receive all
benefits in accordance with the terms of the Employment Agreement until the
Separation Date.

          2.     Nature of Separation. The Parties agree that the termination of
the employment relationship between the Parties shall be treated as a separation
by mutual agreement of the Parties.

          3.     Five Year Period Following Separation Date. Upon the Separation
Date, and for a period of five years thereafter, unless otherwise agreed by the
Parties, Executive shall serve the Company in the capacity of Chairman of the
Company, and during that five year period, the Company shall provide to
Executive the following benefits:

                    a.     Office Space. The Company shall provide Executive
with office space at the Company commensurate with the position of Chairman of
the Company.

                    b.     Administrative Support. The Company shall provide
Executive with administrative support at the offices of the Company.

                    c.     Medical, Dental and Prescription Drug Coverage. At a
cost no greater than Executive's current cost, the Company shall continue to
provide to Executive health/dental/prescription drug benefits at least as
beneficial as those that he received and/or in which he participated with the
Company immediately prior to the Separation Date (including coverage for
Executive's eligible dependents to the extent such coverage is provided by
Company for any of its then employees), provided such continued participation is
possible under the terms and provisions of such plans and programs. In the event
that participation in any such plan or program is terminated by the Company or
ceases to exist or Executive is barred from participation during the five year
period, the Company shall arrange to provide Executive with
health/dental/prescription drug benefits at Company's expense, with such
benefits being substantially similar to those which Executive would otherwise
have been entitled to receive under such plans and programs from which his
continued participation is barred. At the end of the five year period, Executive
shall have the right, at his sole cost and expense, to assume the benefits
described herein.

                    d.     Life Insurance Benefits. At a cost no greater than
Executive's current cost, the Company shall continue to provide to Executive
those life insurance benefits that he received and/or in which he participated
with the Company immediately prior to the Separation Date, provided such
continued participation is possible under the terms and provisions of such plans
and programs. In the event that participation in any such plan or program is
terminated by the Company or ceases to exist or Executive is barred from
participation during the five year period, the Company shall arrange to provide
Executive with life insurance benefits at Company's expense for such time
period, with such benefits being substantially similar to those which Executive
would otherwise have been entitled to receive under such plans and programs from
which his continued participation is barred. At the end of the five year period,
Executive shall have the right, at his sole cost and expense, to assume the
benefits described herein.

                    e.     Other Insurance. At a cost no greater than
Executive's current cost, the Company shall continue to provide to Executive all
other insurance benefits that he received and/or in which he participated with
the Company immediately prior to the Separation Date, including any disability,
liability or other coverages, including any liability coverage for Executive's
actions as a director, officer or employee, provided such continued
participation is possible under the terms and provisions of such plans and
programs. In the event that participation in any such plan or program is
terminated by the Company or ceases to exist or Executive is barred from
participation during the five year period, the Company shall arrange to provide
Executive with such insurance benefits at Company's expense for such time
period, with such benefits being substantially similar to those which Executive
would otherwise have been entitled to receive under such plans and programs from
which his continued participation is barred, it being understood that with
respect to disability coverage, the Company shall be deemed to have complied
with this provision even if the best benefits available are based on the
earnings of Executive as Chairman of the Company, rather than the earnings he
had or the severance he is receiving under this Agreement. At the end of the
five year period, Executive shall have the right, at his sole cost and expense,
to assume the benefits described herein.

                    f.     Taxes. The Company shall pay the Executive such
amounts in cash as is necessary to pay any income tax or other tax liability, if
any, the Executive may incur in connection with or arising out of the receipt of
the above-referenced benefits in this section and with respect to the Company's
agreement to pay any such income or other tax liability arising therefrom.

                    g.     Director and Officer Liability Coverage. The Company
shall maintain officer and director liability insurance coverage, in an amount
and with such limits and conditions as are no less favorable to Executive than
the coverage in effect on the Separation Date, providing coverage for Executive
actions or inactions in his capacity as either an officer or director of the
Company, including in particular as Chief Executive Officer or as Chairman of
the Company, until the fifth (5th) anniversary of the date following the
Separation Date on which Executive was neither the Chief Executive Officer nor
the Chairman of the Company.

                    h.     Compensation fees and responsibilities. During the
five year period following the Separation Date, Executive shall be paid annual
compensation fees in connection with his service as Chairman of the Company, in
an amount to be approved by the Board based on the recommendations by a
compensation consultant retained by the Board, but not less than $200,000
annually. In the position of Chairman of the Company, Executive shall have
reporting responsibility to the Board and not to any officer of the Company.

                    i.     Disability. In the event Executive becomes disabled
to the point that he cannot serve as Chairman of the Company, or if for any
other reason Executive is unable to serve as Chairman, the benefits contained in
this section 3 shall continue to be provided by the Company to Executive during
the five year period following the Separation Date, and the compensation fees
shall be paid during the same period either through disability coverage made
available by the Company or paid directly by the Company

          4.     Severance Payments and Benefits. In exchange for the release
set forth in this Agreement and the other terms and conditions of this
Agreement, Company will provide Executive with the following severance payments
and benefits:

                    a.     Severance Pay. Company agrees that immediately
following the Separation Date and continuing for a period of five years, the
Company shall make monthly severance payments to Executive in the gross amount
of $150,000, payable on a monthly basis in accordance with the Company's payroll
practices. All payments to Executive shall be made after appropriate deductions
required by law for the payment of wages, including for state and federal taxes
and FICA. The Parties agree that the Company will report such severance payments
as W-2 income for the applicable tax year in which they are received. The
Parties also agree that in the event of a Change in Control, as defined below,
Executive shall have the right, exercisable at any time within ninety (90) days
following Executive's actual knowledge of the Change in Control, to accelerate
payment of all unpaid monthly severance payments (without any present value
adjustment) which amount shall all be due and payable in a lump sum ninety (90)
days following the delivery to Company of notice of exercise of right to
accelerate. "Change of Control" means: (i) a person, corporation, entity or
group acquires, directly or indirectly, the beneficial ownership of 50% or more
of the issued and outstanding stock of the Company in a single transaction or
series of transactions (excluding therefrom any acquisition of stock of the
Company by George T. Lewis, Jr., his spouse, their lineal descendants and the
spouses of such lineal descendants, and any trust established by or for the
benefit of any one or more of the foregoing), (ii) the Company is a party to a
merger, consolidation or similar transaction and following such transaction 50%
or more of the issued and outstanding securities of said party is beneficially
owned by a person, corporation, entity or group other than the Company or an
Affiliate of the Company, (iii) the Company sells or transfers 50% or more of
its assets to any other person or persons other than an Affiliate of the
Company, or (iv) the shareholders of the Company approve a plan or proposal for
the liquidation or dissolution of the Company. "Affiliate" means, with respect
to the Company, any entity directly or indirectly controlled, controlling or
under common control with the Company.

                    b.     Profit Sharing Distributions. Pursuant to the Profit
Sharing Plan Agreement between Company and Executive, as amended, and pursuant
to the Employment Agreement, Executive is entitled to Annual Plan distributions
under the Plan during the term of the Employment Agreement, and by virtue of
this Agreement, Executive is hereby waiving his right to receive all plan
distributions under the Profit Sharing Plan Agreement, as amended, except for
the following, which shall be paid by the Company: (1) the Annual Distribution
that is due to be paid for the 2002 year; and (2) the Employment Termination and
the Severance Benefit distributions that shall be due and payable in accordance
with the terms of the Profit Sharing Plan Agreement, as amended. It is hereby
stipulated by the Parties that the termination of Executive's employment is by
agreement of the Parties and that Executive is entitled to be paid the
Employment Termination and the Severance Benefit distributions under the Profit
Sharing Plan Agreement, as amended.

          5.     Death. Upon the death of Executive, any amounts required to be
paid to Executive under this Agreement shall be paid to Executive's spouse, or
if he leaves no spouse, to his estate, as and to the extent as if Executive were
living.

          6.     Indemnification. To the fullest extent permitted or required by
the laws of the State of North Carolina, the Company shall indemnify and hold
harmless (including the advance payment of attorney fees and other expenses) the
Executive, in accordance with the terms of such laws, if the Executive is made a
party, or threatened to be made a party, to any threatened, pending, or
contemplated suit or proceeding (whether civil, criminal, administrative or
investigative) by reason of the fact that the Executive is or was an officer or
director of the Company or any subsidiary or affiliate of the Company, or by
reason of any act or omission of Executive as an officer or director of the
Company or any subsidiary or affiliate of the Company, or by reason of the
execution of this Agreement or the terms of this Agreement or any challenge to
this Agreement, against expenses (including reasonable attorneys' fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with any such action, suit or proceeding. The Company's
obligations under this paragraph will survive the termination of Executive's
employment, and shall survive Executive's service as Chairman of the Company.

          7.     No Other Payments or Benefits. Except for the payments and
rights described above in this Agreement, Executive acknowledges that he is not
entitled to any additional wages, pay, payments, bonuses, incentive pay,
commissions, compensation, severance pay, consideration or benefits of any kind
from the Company, including but not limited to any severance, change in control
or other payments to Executive under the Employment Agreement, except that
Executive shall not forfeit any vested deferred compensation, 401K, pension,
retirement or other vested benefits earned by him during his employment with the
Company, if any.

          8.     Covenants of the Executive.

                    a.     Covenant Against Competition. The Executive
acknowledges that (i) the Company is one of a limited number of persons who have
developed the Business; (ii) the Business is national and international in
scope; (iii) the Executive's work for the Company will give him and has given
him access to the confidential affairs and proprietary information of the
Company; (iv) the agreements and covenants of the Executive contained in this
section are essential to the business and goodwill of the Company; and (v) the
Company would not have entered into this Agreement but for the covenants and
agreements set forth in this section. Accordingly, the Executive covenants and
agrees that:

                              (1)     During the five year period following the
Separation Date, Executive shall not, in the United States or Asia, directly or
indirectly, (1) engage in any business that competes with the Business (or any
part thereof) for the Executive's own account; (2) render any services to any
person (other than the Company) engaged in such activities; or (3) become
interested in any such person (other than the Company) as a partner,
shareholder, principal, agent, consultant or in any other relationship or
capacity; provided, however, that notwithstanding the above, the Executive may
own, directly or indirectly, solely as an investment, securities of any such
person which are traded on any national securities exchange or NASDAQ if the
Executive (A) is not a controlling person of, or a member of a group which
controls, such person and (B) does not, directly or indirectly, own 2% or more
of any class of securities of such person.

                               (2)     During the seven year period following
the Separation Date, the Executive shall keep secret and retain in strictest
confidence, and shall not use for his benefit or the benefit of others, except
in connection with the business and affairs of the Company and its affiliates,
all confidential matters relating to the Business or to the Company and its
affiliates learned by the Executive heretofore or hereafter, directly or
indirectly, from the Company and its affiliates, including, without limitation,
information with respect to (i) prospective facilities, (ii) sales figures,
(iii) profit or loss figures, and (iv) customers, clients, suppliers, sources of
supply and customer lists (the "Confidential Information"), and shall not
disclose such Confidential Information to anyone outside of the Company and its
affiliates except as may be required by law or by any governmental agency or
regulation, or except with the Company's express prior written consent, or
except for Confidential Information which (A) is at the time of receipt or
thereafter becomes publicly known through no wrongful act of the Executive or
(B) is received from a third party not under an obligation to keep such
information confidential and without breach of this Agreement; provided,
however, Executive's obligation not to compete shall be governed solely by
subparagraph (1) above in this section, and shall not be extended by the
interpretation or enforcement of this provision.

                               (3)     All memoranda, notes, lists, records and
other documents (and all copies thereof) made or compiled by the Executive or
made available to the Executive concerning the Business or the Company shall be
the Company's property and shall be delivered to the Company at any time on
request.

                    b.     Rights and Remedies upon Breach. If the Executive
breaches, or threatens to commit a breach of, any of the provisions of this
section 8 of the Agreement, the Company shall have the following rights and
remedies (upon compliance with any necessary prerequisites imposed by law upon
the availability of such remedies), each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity: the right and remedy
to have the restrictions described above specifically enforced by any court
having equity jurisdiction, including, without limitation, the right to an entry
against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company.

                    c.     Severability. The Executive acknowledges and agrees
that (i) he has had an opportunity to seek advice of counsel in connection with
this Agreement and (ii) the restrictions described above in this section are
reasonable in geographical and temporal scope and in all other respects. If it
is determined that any of the provisions of this Agreement, including, without
limitation, any of the above restrictions in this section, or any part thereof,
is invalid or unenforceable, the remainder of the provisions of this Agreement
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions.

                    d.     Blue-Penciling. If any court determines that any of
the covenants contained in this section, including, without limitation, any of
the restrictions, or any part thereof, is unenforceable because of the duration
or geographical scope of such provision, the duration or scope of such
provisions, as the case may be, shall be reduced so that such provision becomes
enforceable and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

                    e.     Enforceability; Jurisdictions. The Company and the
Executive intend to and hereby confer jurisdiction to enforce the restrictions
in this section upon the courts of any jurisdiction within the geographical
scope of the restrictions, provided the courts apply North Carolina law in
interpreting this Agreement.

                    f.     Resignation upon Change in Control. The Executive
agrees that in the event of a Change in Control, as defined in Section 4.a.,
concurrent with the receipt of the accelerated payment of all unpaid monthly
severance payments pursuant to Section 4.a. the Executive shall tender his
resignation as Chairman of the Company effective the date of tender.

          9.     Release. Subject to and without waiving any rights Executive
has under this Agreement, and in exchange for the severance and other benefits
set forth in this Agreement, and the other terms and conditions of this
Agreement, Executive, for himself, his heirs, executors, legal representatives,
administrators, successors and assigns, hereby fully and finally forever
releases, discharges and covenants not to sue the Company, and all subsidiaries
and affiliates of the Company, as well as their successors and assigns
(collectively, the "Releasees"), of and from any and all claims, actions,
lawsuits, damages, administrative charges, or demands of any kind whatsoever,
whenever or wherever they arose, including but not limited to any claims that
Executive has, may have or may have had at the time of or prior to his execution
of this Agreement arising out of or related to: (a) Executive's entering into
this Agreement; (b) Executive's prior employment relationship with Company, (c)
Executive's separation from employment with Company; (d) Executive's prior
Employment Agreement; (e) any claims for breach of contract, implied or express,
impairment of economic opportunity, intentional or negligent infliction of
emotional distress, prima facie tort, defamation, libel, slander, negligent
termination, wrongful discharge, or any other tort, whether intentional or
negligent; (f) any claims arising under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000(e), et seq.; the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.; the Civil Rights
Act of 1866, 1870, and 1971, 42 U.S.C. § 1981, et seq.; the Civil Rights Act of
1991, Publ. L. No 102-166, 105 Stat. 1071-1100; the Executive Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §1001 et seq.; the Consolidated
Omnibus Budget Reconciliation Act ("COBRA"), 29 U.S.C. § 1161 et seq.; the
Americans With Disabilities Act, 42 U.S.C. § 12191 et seq.; the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101 et seq.; the United States
Constitution and any state constitution; and all applicable rules and
regulations under such acts, statutes and constitutions; (g) any claims arising
under the law of any state, including but not limited to, the North Carolina
Handicapped Persons Protection Act, N.C.G.S. § 168A-1 et seq.; the North
Carolina Wage and Hour Act, N.C.G.S. § 95-25.1 et seq.; the North Carolina
Retaliatory Employment Discrimination Act, N.C.G.S. § 95-240 et seq.; the North
Carolina Workers' Compensation Act, N.C.G.S. § 97-1 et seq.; and the North
Carolina Equal Employment Practices Act, N.C.G.S. § 143-422.2; and (h) all other
federal, state and local civil rights acts, regulations, and orders relating to
any term, condition, or termination of employment, whether under tort or
contract, or under statute or otherwise. Executive further agrees not to file,
institute or pursue any lawsuit, claim or administrative action against the
Releasees relating to those claims.

          Subject to and without waiving any rights the Company has under this
Agreement, and in exchange for the terms and conditions of this Agreement, the
Company, and all subsidiaries and affiliates of the Company, as well as their
successors and assigns, hereby fully and finally forever releases, discharges
and covenants not to sue Executive, his successors and assigns, of and from any
and all claims, actions, lawsuits, damages, administrative charges, or demands
of any kind whatsoever, whenever or wherever they arose, including but not
limited to any claims that the Company has, may have or may have had at the time
of or prior to his execution of this Agreement, including all such claims and
matters arising out of or related to Executive's employment with and role as an
officer and director of the Company.

          The Parties, however, agree that this release shall not release or
adversely affect: (i) any rights or claims relating to the obligations of either
party under this Agreement; (ii) Executive's vested and accrued rights as a
participant in the 401(k) Plan, or (iii) any rights or claims that may arise out
of events occurring after the Effective Date of this Agreement. The Parties
further expressly understand and agree that this release is and shall continue
to be enforceable regardless of whether there is a subsequent dispute between
the Parties concerning any alleged breach of this Agreement.

          10.     Acknowledgment by Executive. Company specifically advises
Executive to consult a lawyer before signing this Agreement concerning the terms
of this Agreement and his rights under the Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq. Executive acknowledges that he has carefully read this
Agreement, that he knows and understands the contents of this Agreement, that he
has had ample opportunity to review the terms of this Agreement, that he is
under no pressure to execute this Agreement, that he has consulted with or had
the opportunity to consult with a lawyer regarding this Agreement, and that he
executes this Agreement of his own free will.

          11.     Waiting Period. Executive hereby acknowledges and understands
that after receiving this Agreement from Company, he shall have at least
twenty-one (21) days to consider signing this Agreement, and is further aware of
his right to consult with an attorney prior to signing this Agreement. By
signing this Agreement, Executive acknowledges his right to consider whether to
sign this Agreement for a period of at least twenty-one (21) days. If Executive
elects not to take twenty-one (21) days to sign this Agreement, Executive
acknowledges that the period of time used by him prior to signing this Agreement
was ample time to consider and review this Agreement, it being expressly
understood that Company is imposing no requirement or duress on Executive to
take less than twenty-one (21) days to consider signing this Agreement. If
Executive does not sign this Agreement within twenty-one (21) days of
presentation by Company, he further acknowledges that Company has the option to
withdraw its offer set forth in this Agreement.

          12.     Revocation Rights. Executive acknowledges and understands that
he shall have seven (7) days from the date this Agreement is signed by him to
revoke this Agreement, if he so chooses, by advising Company in writing of the
revocation. Any such revocation of this Agreement must be in writing, signed by
Executive, and delivered to the Company. However, Executive acknowledges that
the severance pay and other benefits outlined in this Agreement will not become
payable until: (a) Company has received a signed copy of this Agreement from
Executive; and (b) the 7-day revocation period has passed without Executive's
revocation. Otherwise, if this Agreement is not revoked within seven (7) days
from the signing of this Agreement by Executive, it shall become effective and
enforceable as to all Parties on the eighth day following the signing of this
Agreement by all Parties (the "Effective Date").

          13.     Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Executive, Company and their respective successors,
assigns, heirs and personal representatives; provided, that Executive may not
assign any of his rights, title or interest in this Agreement. The Parties,
however, agree that nothing in this Agreement shall preclude (a) Executive from
designating a beneficiary to receive any benefit payable upon Executive's death,
or (b) the executors, administrators or other legal representatives of Executive
or Executive's estate from assigning any rights hereunder to the person or
persons entitled thereunto. Executive further acknowledges and agrees that in
the event of the transfer and/or assignment of this Agreement to a successor or
assignee of Company, this Agreement shall remain valid and be fully enforceable
by such entity.

          14.     No Admissions. This Agreement does not constitute any
admission by Company or the Releasees of any violation by them of any contract,
agreement, plan, statute, ordinance, constitutional provision or other law, and
this Agreement shall in no manner be deemed an admission, finding, or indication
for any purpose whatsoever that Company or the Releasees have at any time,
including the present, committed any unlawful acts against Executive or treated
him unfairly or improperly in any way, and Executive further understands and
acknowledges that Company enters into this Agreement solely to resolve all
matters between the Parties in an amicable fashion.

          15.     Governing Law. The Parties agree that this Agreement shall be
deemed to be a contract made under, and for all purposes shall be governed by
and construed in accordance with, the internal laws and judicial decisions of
the State of North Carolina, except as superseded by federal law.

          16.      Dissolution or Merger. In the event that Company consolidates
or merges into or with another entity or transfers all or substantially all of
its assets to another entity, the term "Company" as used herein shall mean such
other entity, and the Parties agree that this Agreement shall continue in full
force and effect without any further action on the part of either Company, its
successor or assign, or Executive.

          17.     Waiver of Breach. No waiver of any breach of this Agreement
shall operate or be construed as a waiver of any subsequent breach by any party.
No waiver shall be valid unless in writing and signed by the party waiving any
particular provision.

          18.     Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original and all of which shall
constitute but one and the same instrument.

          19.     Entire Agreement. Except as otherwise set forth in this
Agreement, this Agreement constitutes the entire agreement among the Parties
pertaining to the subject matter contained herein and supersedes any and all
prior and contemporaneous agreements, representations, promises, inducements and
understandings of the Parties, including the Employment Agreement. This written
Agreement cannot be varied, contradicted or supplemented by evidence of any
prior or contemporaneous oral or written agreements. Moreover, this written
Agreement may not be later modified except by a further writing signed by a duly
authorized officer of Company and Executive. Notwithstanding the foregoing,
nothing contained herein shall prevent or restrain in any manner Company from
instituting an action or claim in court, or such other forum as may be
appropriate, to enforce the terms of any ongoing, post-employment
confidentiality and other obligations of Executive set forth and/or referenced
in this Agreement or any similar agreement relating to Company's confidential or
proprietary business information or trade secrets.

          20.     Notice. Except as otherwise set forth in this Agreement,
whenever any notice is required hereunder, it shall be given in writing
addressed as follows:

                     (a)      If to the Company:

                                        Cogentrix Energy, Inc.
                                        9405 Arrowpoint Boulevard
                                        Charlotte, NC 28273-8110
                                        Attention: General Counsel

                     (b)     If to the Employee:

                                        David J. Lewis
                                        2019 Craigmore Drive
                                        Charlotte, NC 28226

          Either party may change the address for notice by notifying the other
party of such change in accordance with this provision.

          21.     Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.

          22.     Authority. The Parties acknowledge that they have authority to
enter into this Agreement, and in particular, the Company acknowledges that this
Agreement has been approved by the Board of Directors of the Company and that
the person signing on behalf of the Company is authorized to execute this
Agreement with full authority and approval of the Board of Directors.

          23.     By-Laws Amendment or other corporate action. In order to
effectuate the terms of this Agreement, and in particular, that section of this
Agreement providing that Executive shall serve as the Chairman of the Company
for five years following the Separation Date, the Company represents to
Executive that corporate action has occurred on or prior to the Effective Date
of this Agreement, including if necessary any amendment to the By-Laws of the
Company, authorizing and approving the five year term for Executive to serve as
Chairman of the Company.

          24.     Resignation as Chief Executive Officer. Executive resigns as
Chief Executive Officer of the Company effective immediately upon execution of
this Agreement by both Executive and Company.

          IN WITNESS WHEREOF, the undersigned hereto set their hands and seals
as of the dates set forth below.

          Executed and presented for consideration to Executive by Company, this
the   14th   day of   August  , 2003.

Cogentrix Energy, Inc.


By:         /s/   Mark F. Miller           (SEAL)
Title:                                                         

          Accepted and signed by Executive, this the   14th   day of
   August   , 2003.

EXECUTIVE

   /s/  David J. Lewis                   
         David J. Lewis



